Case 6:19-bk-05155-KSJ Doc140 Filed 12/11/19 Pageiof7

 

 

 

AMENDED

Fill in this information to identify your case:
Beitr 4 Diego L Ospina

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Middle District of Florida
Case number __6:19-bk-05155-KSJ Check if this is an

(If known) amended filing

 

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ean Summarize Your Assets

Your assets
Value of what you own

/ 1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from SCHECUIC A/B.o.....eeeeesecensecenseeeececescnseeseenseecsseesesacsessecsseeerssessesaeeseseeessaeeeeseesened $705,821.00 _
1b, Copy line 62, Total personal property, from SChEdUIe A/B.......cssessssssessssescssesesessscssesesssseceseaecesesesesneeseseaeaeeceeeieeeeeeeeaeas $88,795.53
1c. Copy line 63, Total of all property On Schedule A/B uu... sececessceesscesessseeseceseneeceseecosseesesscesseseesssesscsssasssusessusesesssepeeeeeeses $794,616.53

 

 

 

ia Summarize Your Liabilities

Your liabilities
Amount you owe
| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $ 1,263,353.17 _

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .........cccccccssseceesseessneecesseeeeees

$668,167.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F

Coeee eee see eeeeeereesneseneenas + §803,298.94

 

 

 

 

 

Your total liabilities $2,734,819.11
i Summarize Your Income and Expenses
_ 4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHEGUIC | ......ccecsecssssesesscesesceseseescesesesecstesssecstsstssssssuceusateaseessesateass $0.00
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEQUIC U ....ccecccccccccssesssesssesccscccsccssceerevsacsaceersseaeseescecseceaeeteeseacenteenaeenaeees $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-05155-KSJ Doc140 Filed 12/11/19 Page2of7
AMENDED

Diego L Ospina 6:19-bk-05155-KSJ
Debtor 1 Case number (it known),
First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

 

7. What kind of debt do you have?

Q) Your debts are primarily consumer debts. Consumer debits are those “incurred by an individual primarily for a personal,
family, or household purpose.” 14 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
oo . 0.00
9a. Domestic support obligations (Copy line 6a.) $
. 668,167.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
. a . a . 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
0.00
9d. Student foans. (Copy line 6f.) $,
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.) OT
: . aa . 0.00
9f. Debts to pension or profit-sharing plans, and other similiar debts. (Copy line 6h.) +$
9g. Total. Add lines 9a through $f. $ 668,167.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 6:19-bk-05155-KSJ Doc140 Filed 12/11/19 Page 3of7

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.flmb.uscourts.gov
In re:

Diego L. Ospina, Case No. 6:19-bk-05155-KSJ
Chapter 7

Debtor.
AMENDED SCHEDULE E/F
The Debtor, Diego L. Ospina, amends Schedules F (Doc. 14) as follows:

1. The following creditors are ADDED:

 

 

DC & EK Holdings, LLC

 

 

 

 

. a Last 4 digits of account number $387,452.96
ionpnorty fitor’s i
When del 2
PO Box 940867 was the debt incurred’
Number Street
As of the date you file, the claim is: Check ail that apply.
Maitiand FL 32794 [2] Contingent
oy State oP Code CO untiquidated
Who incurred the debt? Check one. [2] pisputed
Debtor 1 only
pewter 2 only Type of NONPRIORITY unsecured claim:

CD stusenttoans
0 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CJ Check if this claim is for a community debt 1 Debts to pension or profit-sharing plans, and other similar debis
EZ] other. Specity Guarantee of Business Debt

C2) Debtor 1 and Debtor 2 only
[Z] At least one of the debtors and another

Is the claim subject to offset?

No

{ | Yes
MIS Implants Technologies, inc. Last 4 digits of account number 39,304.01

When was the debt incurred?

 

Nonprionty Creditor's Name

 

 

 

P.O. Box 3506
Number Sree! As of the date you file, the claim is: Cheek all that apply.
Orlando FL a2802 ol Conéagent
cy ate iP Code Uniiquidated
0 incurred the debt? Check one. I Disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
Oo Debtor 2 only oO Student ioans
= Debtor 1 and Debtor 2 only D Obligations arising out of a separation agreement or divorce
Atleast one of the debtors and another that you did not report as priority claims
Cl Check if this claim is for a community debt O Debts to pension or profit-sharing olans, and other similar debts

Is the clai bject to offset? Z other. Specify Guarantee of Business Debt
Is the claim subje: offset?

[¥] No

 

 

 
Case 6:19-bk-05155-KSJ

Doc 140 Filed 12/11/19 Page 4 of 7

 

Berry Town Plaza, LLC c/o Tracy Wynter, Esq.

 

 

 

 

 

 

 

— Last 4 digits of account number $ 240,1 21.87
prt 's Neme —_—_—_—_—_—_—_—_
1886 Sixth Street SE When was the debt incurred?
Wurnber Street
As of the date you fite, the claim is: Check all thet apply.
Winter Haven FL 33880 (CO Contingent
Cay State ZIP Cade oO Unliquidated
Who Incurred the dabt? Check ane. CI disputed
Debtor 1 only .
Cis 2 only Type of NONPRIORITY unsecured claim:
C2) debtor 4 and Debtor 2 only Oo Student ioans
(21 At least one of the dabtors and another co Chiipations arising cut of a separation agreement or divorce
that you did not report as priority claims
() cheek if this clatm ts for a community debt © pests ta pension or profi sharing plane, and! ohar simi gents .
o USINGSS - (sara o Lease: men
Is the claim subject to offaat? © otner. Spacity
No
I ]y¥es
2. The following creditors are DELETED, because these creditors were creditors of

the joint Debtor, Maria C. Ospina- Arbelaez, when the case was originally filed as Case No.: 6:18-

bk-03304-KSJ and are not creditors of Diego L. Ospina:

American Medical Collection Agency

4 Westchester Plaza
Ste 110
Elmsford, NY 10523

Amex
PO Box 297871
Fort Lauderdale, FL 33329

Amex

c/o Becket and Lee LLP
PO Box 3001

Malvern, PA 19355-0701

Central Florida Regional Hospital
PO Box 740771
Cincinnati, OH 740771

Murphy & O’Brien, LLC
555 NE 15" Street CU 21-2T
Miami, FL 33132

Cardionet, LLC
PO Box 508
Malvern, PA 19355

IDC of Volusia, Inc.
410 Palmetto Street
New Smyrna Beach, FL 32168

Florida Hospital Pathology
PO Box 538800
Orlando, FL 32853

Florida Hospital Med Center
Patient Financial Services
PO Box 538800

Orlando, FL 32853

Jewett Orthopaedic Clinic
PO Box 1870
Cary, NC 27512

 
Case 6:19-bk-05155-KSJ

Bioreference Laboratories, Inc.
481 Edward H Ross Dr
Elmwood Park, NJ 07407

Boundary Peak Emergency Physic
c/o AR Resources, Inc.

PO Box 1056

Blue Bell, PA 19422

Preventice Services, LLC
1717 N Sam Houston Pkwy W
Ste 100

Houston, TX 77038

Revenue Recovery Corp
PO Box 50250
Knoxville, TN 37950

Gulf Coast Collection Bureau, Inc.
PO Box 21239
Sarasota, FL 34276

Synchrony Bank/Care Credit
Chi Phan- Bankruptcy Clerk

PRA Receivables Management, LLC

PO Box 41021
Norfolk, VA 23541

Doc 140 Filed 12/11/19 Page5of7

Mayo Clinic
4500 San Pablo Rd
Jacksonville, FL 32224

Millennium Health
16981 Via Tazon
San Diego, CA 92127

Niswi, LLC

d/b/a Amplify Funding

PO Box 542

Lac Du Flambeau, WI 54538

Quest Diagnostics
PO Box 7306
Hollister, MO 65673-7306

NPAS, Inc.
PO Box 99400
Louisville, KY 40269

DECLARATION UNDER PENALTY OF PERJURY
Under penalty of perjury, I declare that I have read the amended summary and amended

laration and that they are true and correct.

owes (2/N [2017

 

 

 

Diego L. Ospina
Case 6:19-bk-05155-KSJ Doc140 Filed 12/11/19 Page6éof7

CERTIFICATE OF SERVICE

I certify that on December 11, 2019 the foregoing document was served via first-class mail,

postage prepaid, on the following parties:

American Medical Collection Agency
4 Westchester Plaza

Ste 110

Elmsford, NY 10523

Amex
PO Box 297871
Fort Lauderdale, FL 33329

Amex

c/o Becket and Lee LLP
PO Box 3001

Malvern, PA 19355-0701

Central Florida Regional Hospital
PO Box 740771
Cincinnati, OH 740771

Murphy & O’Brien, LLC
555 NE 15" Street CU 21-2T
Miami, FL 33132

Bioreference Laboratories, Inc.
481 Edward H Ross Dr
Elmwood Park, NJ 07407

Boundary Peak Emergency Physic
c/o AR Resources, Inc.

PO Box 1056

Blue Bell, PA 19422

Preventice Services, LLC
1717 N Sam Houston Pkwy W
Ste 100

Houston, TX 77038

Cardionet, LLC
PO Box 508
Malvern, PA 19355

IDC of Volusia, Inc.
410 Palmetto Street
New Smyrna Beach, FL 32168

Florida Hospital Pathology
PO Box 538800
Orlando, FL 32853

Florida Hospital Med Center
Patient Financial Services
PO Box 538800

Orlando, FL 32853

Jewett Orthopaedic Clinic
PO Box 1870
Cary, NC 27512

Mayo Clinic
4500 San Pablo Rd
Jacksonville, FL 32224

Millennium Health
16981 Via Tazon
San Diego, CA 92127

Niswi, LLC

d/b/a Amplify Funding

PO Box 542

Lac Du Flambeau, WI 54538
Case 6:19-bk-05155-KSJ Doc140 Filed 12/11/19 Page /7of7

Revenue Recovery Corp Quest Diagnostics

PO Box 50250 PO Box 7306

Knoxville, TN 37950 Hollister, MO 65673-7306
Gulf Coast Collection Bureau, Inc. NPAS, Inc.

PO Box 21239 PO Box 99400

Sarasota, FL 34276 Louisville, KY 40269

I further certify that on December 11, 2019 the foregoing document along with a copy of
the Amended Notice of Commencement of Case (Doc. 128), the Order and Notice Converting
Case (Doc. 127), and Statement of Social Security Number were served via first-class mail,
postage prepaid, on the following parties:

DC & EK Holdings, LLC MIS Implant Technologies, Inc.
PO Box 940867 P.O. Box 3506
Maitland, FL 32794 Orlando, FL 32802

Berry Town Plaza, LLC
c/o Tracy Wynter, Esq.
1556 Sixth Street SE
Winter Haven, FL 33880

Kenneth D. (Chip) Herron, Jr.
Florida Bar No. 699403
